FINAL ORDER

NOW ON THIS 21st day of July, 2011, the Court, pursuant to LA-06-10, et seq. at closed session, enters the following findings and orders:
This Court has received evidence in the form of sworn testimony from various witnesses, exhibits, and, multiple numeric counts of voting documents, and, has entertained oral arguments from the Petitioner and Intervenor; and,
The Court pursuant to LA-06-10 § 102 after consideration of all the evidence FINDS that it is impossible to determine the election result with mathematical certainty or to certify a successful candidate for the Office of Principal Chief of the Cherokee Nation in this election.
IT IS THEREFORE ORDERED by the Court that all certifications of the Cherokee Nation Election Commission concerning the 2011 General Election for the Office of Principal Chief of the Chero*307kee Nation are vacated and held for naught.
IT IS FURTHER ORDERED by the Court that this election for the Office of Principal Chief of the Cherokee Nation is invalid.
IT IS FURTHER ORDERED by the Court that the Clerk of the Cherokee Nation Supreme Court shall immediately serve a copy of this Order on the Cherokee Nation Election Commission chairperson and counsel for all parties.